Case 3:21-cv-13292-FLW-TJB Document 1-1 Filed 07/02/21 Page 1 of 16 PageID: 8




                  EXHIBIT A
  Case 3:21-cv-13292-FLW-TJB Document 1-1 Filed 07/02/21 Page 2 of 16 PageID: 9




SEAN E. REGAN, ESQ. I.D. #045651991
GIORDANO, HALLERAN & CIESLA, P.C.
125 Half Mile Road, Suite 300
Red Bank, New Jersey 07701
(732) 741-3900
Attorneys for Plaintiff, Maier Solar Engineering, LLC d/b/a Solar Me USA

MAIER SOLAR ENGINEERING, LLC d/b/a               SUPERIOR COURT OF NEW JERSEY
SOLAR ME USA,                                    CHANCERY DIVISION
                                                 MIDDLESEX COUNTY
                              Plaintiff,
                                                 DOCKET NO. MID-3330-21
                      V.
                                                               Civil Action
WELLS FARGO & COMPANY.
                                                               SUMMONS
                              Defendant.


From: State of New Jersey

To:   GWells Far
               o& Company
       CORPORATIO      RVICE COMPANY
       PRINCETON SOUTH CORPORATE CENTER, SUITE 160,
       100 CHARLES EWING BLVD
       EWING, NJ 08628

        The Plaintiff, named above, has filed a lawsuit against you in the Superior Court of New
Jersey. The complaint attached to this summons states the basis for this lawsuit. If you dispute
this complaint, you or your attorney must file a written answer or motion and proof of service
with the deputy clerk of the Superior Court in the cotinty listed above within 35 days fi-om the
date you received this summons, not counting the date you received it. (A directory of the
addresses of each deputy clerk of the Superior Court is available in the Civil Division
Management        Office     in     the     county      listed    above      and     online     at
http://www.njcourts.gov/forms/10153_deptyclerklawref.pdf.)        If the complaint is one in
foreclosure, then you must file your written answer or motion and proof of service with the Clerk
of the Superior Court, Hughes Justice Complex, CN-971, Trenton, NJ 08625-0971. A filing fee
payable to the Treasurer, State of New Jersey and a completed Case Infoi-rnation Statement
(available from the deputy clerk of the Superior Court) must accompany your answer or motion
when it is filed. You must also send a copy of your answer or motion to plaintiff s attorney
whose name and address appear above, or to plaintiff, if no attorney is named above. A
telephone call will not protect your rights; you must file and serve a written answer or motion
(with fee of $175.00 and coinpleted Case Information Statei-nent) if you want the court to hear
your defense.
        If you do not Ele and serve a written answer or motion within 35 days, the court may
enter a judgment against you for the relief plaintiff demands, plus interest and costs of suit. If
 Case 3:21-cv-13292-FLW-TJB Document 1-1 Filed 07/02/21 Page 3 of 16 PageID: 10




judginent is entered against you, the Sheriff may seize your money, wages or property to pay all
or part of the judgment.
        If you cannot afford an attorney, you may call the Legal Services office in the county
where you live or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-
888-576-5529). A directory with contact information for local Legal Services Offces and
Lawyer Referral Services is available in the Civil Division Management Office in the county
listed above and online at http://www.njcourts.gov/forrns/10153 deptyclei-klawre£pdf

                                                   /s Michelle M. Smith
                                                   MICHELLE M. SMITH,
                                                   Clerk of the Superior Court
Dated: June 4, 2021
Case 3:21-cv-13292-FLW-TJB Document 1-1 Filed 07/02/21 Page 4 of 16 PageID: 11


                  Directory of Superior Court Deputy Clerk's Offices
                  County Lawyer Referral and Legal Services Offices
ATLANTIC COUNTY:                                       LAWYER REFERRAL
Deputy Clerk of the Superior Court                     (609) 345-3444
Civil Division, Direct Filing                          LEGAL SERVICES
1201 Bacliarach Blvd., First F1.                       (609) 348-4200
Atlantic City, NJ 08401

BERGEN COUNTY:                                         LAWYER REFERRAL
Deputy Clerk of the Superior Court                     (201) 488-0044
Civil Division, Room 115                               LEGAL SERVICES
Justice Center, ] 0 Main St.                           (201) 487-2166
Hac]<ensack, NJ 07601

BURLINGTON COUNTY:                                     LAWYER REFERRAL
Deputy Clerk of the Superior Court                     (609) 261-4862
Central Processing Office                              LEGAL SERVICES
Attn: Judicial Intake                                  (609) 261-1088
First Fl., Courts Facility
49 Rancocas Rd.
Mt. Holly, NJ 08060

CAMDEN COUNTY:                                         LAWYER REFERRAL
Deputy Clerk of the Superior Court                     (856) 482-0618
Civil Processing Office                                LEGAL SERVICES
Hall of Justice                                        (856) 964-2010
1 st Fl., Suite 150
101 South 5"' Street
Camden, NJ 08103

CAPE MAY COUNTY:                                       LAWYER REFERRAL
Deputy Clerk of the Superior Court                     (609) 463-0313
9 N. Main Street                                       LEGAL SERVICES
Cape May Cotirt House, NJ 08210                        (609) 465-3001

CUMBERLAND COUNTY:                                     LAWYER REFERRAL
Deputy Clerk of the Superior Court                     (856) 696-5550
Civil Case Management Office                           LEGAL SERVICES
60 West Broad Street                                   (856) 691-0494
P.O. Box 10
Bridgeton, NJ 08302

ESSEX COUNTY:                                          LAWYER REFERRAL
Deputy Clerk of the Superior Court                     (973) 622-6204
Civil Customer Service                                 LEGAL SERVICES
Hall of Records, Room 201                              (973) 624-4500
465 Dr. Martin Luther King Jr. Blvd.
Newark, NJ 07102
Case 3:21-cv-13292-FLW-TJB Document 1-1 Filed 07/02/21 Page 5 of 16 PageID: 12


GLOUCESTER COUNTY:                                LAWYER REFERRAL
Deputy Clerk of the Superior Court                (856) 848-4589
Civil Case Management Office                      LEGAL SERVICES
Attn: Intake                                      (856) 848-5360
First FI., Court House
1 North Broad Street
Woodbury, NJ 08096

HUDSON COUNTY:                                    LAWYER REFERRAL
Deputy Clerk of the Superior Court                (201) 798-2727
Superior Court, Civil Records Dept.               LEGAL SERVICES
Brennan Coui-t House--1 st Floor                  (201) 792-6363
583 Newark Ave.
.lersey City, NJ 07306

HUNTERDON COUNTY:                                 LAWYER REFERRAL
Deputy Clerk of the Superior Court                (908) 236-6109
Civil Division                                    LEGAL SERVICES
65 Park Avenue                                    (908) 782-7979
Flemington, NJ 08822

MERCER COUNTY:                                    LAWYER REFERRAL
Deputy Clerk of the Superior Court                (609) 585-6200
Local Filing Office, Courtlhouse                  LEGAL SERVICES
175 S. Broad Street, P.O. Box 8068                (609) 695-6249
Trenton, NJ 08650

MIDDLESEX COUNTY:                                 LAWYER REFERRAL
Deputy Clerk of the Superior Court,               (732) 828-0053
Middlesex Vicinage                                LEGAL SERVICES
2nd Floor - Tower                                 (732) 249-7600
56 Paterson Street, P,O. Box 2633
New Biunswick, NJ 08903-2633

MONMOUTH COUNTY:                                  LAWYER REFERRAL
Deputy Clerk of the Superior Court                (732) 431-5544
Cotu-t House                                      LEGAL SERVICES
P.O. Box 1269                                     (732) 866-0020
Freehold, NJ 07728-1269

MORRIS COUNTY:                                    LAWYER REFERRAL
Morris County Courthouse                          (973) 267-5882
Civil Division                                    LEGAL SERVICES
Washington and Court Streets                      (973) 285-6911
P. 0. Box 910
Morristown, NJ 07963-0910

OCEAN COUNTY:                                     LAWYER REFERRAL
Deputy Clerk of the Superior Court                (732) 240-3666
118 Washington Street, Room 121                   LEGAL SERVICES
P.O. Box 2191                                     (732) 341-2727
Toms River, NJ 08754-2191
 Case 3:21-cv-13292-FLW-TJB Document 1-1 Filed 07/02/21 Page 6 of 16 PageID: 13




     PASSAIC COUNTY:                                 LAWYER REFERRAL
     Deputy Clerk of the Superior Court              (973) 278-9223
     Civil Division                                  LEGAL SERVICES
     Court House                                     (973) 523-2900
     77 Hamilton Street
     Paterson, N.107505

     SALEM COUNTY:                                   LAWYER REFERRAL
     Deputy Clerk of the Superior Court              (856) 935-5629
     Attn: Civil Case Management Office              LEGAL SERVICES
     92 Market Street                                (856) 691-0494
     Salem, NJ 08079

     SOMERSET COUNTY:                                LAWYER REFERRAL
     Deputy Clerk of the Superior Court              (908) 685-2323
     Civil Division                                  LEGAL SERVICES
     P.O. Box 3000                                   (908) 231-0840
     40 North Bridge Street
     Somerville, N.J. 08876

     SUSSEX COUNTY:                                  LAWYER REFERRAL
     Deputy Clerk of the Superior Court              (973) 267-5882
     Sussex County Judicial Center                   LEGAL SERVICES
     43-47 High Street                               (973) 383-7400
     Newton, NJ 07860

     UNION COUNTY:                                   LAWYER REFERRAL
     Deputy Clerk of the Superior Court              (908) 353-4715
     lst Fl., Court House                            LEGAL SERVICES
     2 Broad Street                                  (908) 354-4340
     Elizabeth, NJ 07207-6073

     WARREN COUNTY:                                 LAWYER REFERRAL
     Deputy Clerk of the Superior Court             (908) 859-4300
     Civil Division Office                          LEGAL SERVICES
     Court House                                    (908) 475-2010
     413 Second Street
     Belvidere, NJ 07823-1500

Docs #5129005-v I
 Case 3:21-cv-13292-FLW-TJB Document 1-1 Filed 07/02/21 Page 7 of 16 PageID: 14




SEAN E. REGAN, ESQ., I.D. No. 045651991
GIORDANO, HALLERAN & CIESLA, P.C.
125 Half Mile Road, Suite 300
Red Bank, N.J. 07701-6777
(732) 741-3900
Attorneys for Plaintiff, Maier Solar Engineering, LLC d/b/a Solar Me USA

 MAIER SOLAR ENGINEERING, LLC d/b/a              SUPERIOR COURT OF NEW JERSEY
 SOLAR ME USA,                                   LAW DIVISION
                                                 MIDDLESEX COUNTY
                            Plaintiff,
                                                 DOCKET NO. MID-L-           -21
                       V.
                                                                  Civil Action
 WELLS FARGO & COMPANY.
                                                     COMPLAINT, DESIGNATION OF
                            Defendant.            TRIAL COUNSEL AND JURY DEMAND,
                                                  CERTIFICATION PURSUANT TO R. 4:5-1


        Plaintiff, Maier Solar Engiiieering, LLC d/b/a Solar Me USA ("Plaintiff') by way of

complaint against the Defendants says:

              Plaintiff is a New Jersey Limited Liability Company doing business at 1 10 Main

Street, Suite 201, South Amboy, Middlesex County, New Jersey.

        2.    Defendant Wells Fargo & Cornpany is a national banking institution doing business

throughout the State of New Jersey, including Middlesex County ("Defendant" or "Wells Fargo")

        3.    Brett Cooper ("BC") is an individual residing at 208 Demarest Road, Moorestown,

Burlington County, New Jersey.

        4.    Between January 1, 2020 and October 1, 2020, and at other times BC stole, took,

and converted to his own use checks and negotiable instruments ("negotiable instruinents") made

payable to Plaintiff, and deposited thein into his own personal accounts to the exclusion of

Plaintiff.
 Case 3:21-cv-13292-FLW-TJB Document 1-1 Filed 07/02/21 Page 8 of 16 PageID: 15




       5.      Wells Fargo's was subpoenaed by the Middlesex County's Prosecutor's office, and

was notified that BC had been casliing checks and negotiable instruments at Wells Fargo over

fraudulent endorsement, which checks and negotiable insti-uments were made payable to Plaintiff.

       6.      The total amount of fraudulently endorsed checks and negotiable instruments

laiown to have been cashed to date is at least $101,506. See Exhibit A.

       7.      There may be otlier checks unknown to Plaintiff, and Plaintiff reserves the right to

amend this coniplaint,

       8.      On information from the Middlesex County Prosecutor's Office BC has been

arrested and charged with crimes for the acts described herein.

       9.      BC was not a"representative" authorized to receive cliecks and negotiable

instruments for Plaintiff from customers.

       10.     BC took checks and negotiable instruments payable to Plaintiff from customers of

Plaintiff, and persons who were not customers of Plaintiff and stole, took or converted the proceeds

for his own use.

       11.     Plaintiff was the rightful owner of the negotiable instruments.

       12.     Plaintiff did not endorse the negotiable instniments.

       13.     Plaintiff did not give to, or otherwise negotiate to BC the negotiable instruments.

       14.     Plaintiff did not enti-ust BC to handle the checks and negotiable instrument.

       15.     Wells Fargo paid to BC the proceeds due for the checks and negotiable insti-uments.

       16.     Wells Fargo paid to BC the proceeds due for the checks and negotiable insti-uments

with no endorsement from Plaintiff.

       17.     Wells Fargo paid to BC the proceeds due for the checks and negotiable instruments

over a false, fraudulent and improper endorsement.




                                                 2
 Case 3:21-cv-13292-FLW-TJB Document 1-1 Filed 07/02/21 Page 9 of 16 PageID: 16




        18.     BC received into his own banlc account(s) at Wells Fargo, or otherwise, the

proceeds of the checks and negotiable instniments.

        19.     BC, and Wells Fargo remain in possession of said proceeds.

        20.     Plaintiff did not receive the proceeds of the stolen and fraudulently enclosed checics

and negotiable instruments.

                                           FIRST COUNT

                                    (N.J.S.A. 12A:3-420, et seg.)

        1.      Plaintiff repeats and re-alleges all of the allegations in the Complaint as if set forth

more fully at lengtli lierein.

        2.      Wells Fargo owed a statutory duty to the public and Plaintiff, N.J.S.A. 12A:3-420,

et seq.,'and otherwise, to not to pay the checks and negotiable instruments over the BC's fraudulent

indorsement.

        3.      Wells Fargo breached its statutory duty and breaclled its duty to Plaintiff.

        4.      As a result of Wells Fargo's breach of its duty Plaintiff lias suffered injuiy and

damages.

        5.      Wells Fargo is strictly liable for Plaintiff's loss, injury and damages.

        WHEREFORE, Plaintiff demands judgment against Wells Fargo for compensatory and

consequential damages, attorneys' fees, interest, costs of suit and any other remedy the court finds

equitable and just.

                                         SECOND COUNT

                                            (Neglimce)

        l.      Plaintiff incorporates by reference, in lieu of repetition the allegations set forth

above, and in the First Count of the Complaint as if set forth more fully at length herein.




                                                   3
Case 3:21-cv-13292-FLW-TJB Document 1-1 Filed 07/02/21 Page 10 of 16 PageID: 17




          2.    Wells Fargo owed a duty to Plaintiff to not pay the checks and negotiable

instrunients over the BC's fraudulent indorsement.

          3.    Wells Fargo breached its duty to Plaintiff, and was negligent in its actions in paying

the proceeds of the fraudulently indorsed checks and negotiable instruments to BC, and negligently

concealed the same misleading the Plaintiff.

          4.    Wells Fargo breached its duty to Plaintiff, and Plaintiff did not entrust BC to handle

the negotiable instrument.

          5.    As a result of Wells Fargo's breach of its duty Plaintiff has suffered injury and

damages.

          WHEREFORE, Plaintiff demands judgment against Wells Fargo for compensatory and

consequential damages, attorneys' fees, interest, costs of suit and any other remedy the court finds

equitable and just.

                                         THIRD COUNT

                                    (Fraudulent Concealment)

          1.    Plaintiff incoi-porates by reference, in lieu of repetition the allegations set forth

above, and in the First and Second Counts of the Complaint as if set forth more fiilly at length

herein.

          2.    Wells Fargo had a duty to Plaintiff, and othei-wise to not pay the checks and

negotiable instruments over the BC's fraudulent indorsement.

          3.    Wells Fargo fi•audulently concealed the payment of the proceeds of the fi•audulently

indorsed checks and negotiable instruments to BC, and concealed the satne from Plaintiff in order

to mislead the Plaintiff.

          4.    Plaintiff was misled by the conceahnent of the fraudulently indorsed checks.




                                                  G!
Case 3:21-cv-13292-FLW-TJB Document 1-1 Filed 07/02/21 Page 11 of 16 PageID: 18




        5.      As a result of Wells Fargo's concealment of the payments to BC, Plaintiff has

suffered injury and damages.

        WHEREFORE, Plaintiff demands judgiiient against Wells Fargo for conipensatory and

consequential damages, attorneys' fees, punitive damages, interest, costs of suit and any other

remedy the court finds equitable and just.

                                         FOURTHCOUNT

                           (In Rem and Attachment; Injunctive Relief)

                Plaintiff incot-porates by reference, in lieu of repetition the allegations set fortli

above, and in the First, Second, Tliird, Fourth, and Fifth Counts of the Complaint as if set forth

more fully at length lierein.

        2.     Plaintiff is entitled to the proceeds ofthe checks and negotiable instruments located

in accounts at Wells Fargo, or otherwise.

        3.     Plaintiff is entitled to the proceeds of the checks and negotiable instruments in any

form they are now constituted in the possession, or control of Wells Fargo.

        4.     Plaintiff is entitled to attachment and turnover, and injunctive relief against the

proceeds of the checks and negotiable insti-uments.

        5.     Plaintiff requests the court order a turnover of the proceeds of the checks and

negotiable insti-uments fi-otn Wells Fargo.

        WHEREFORE, Plaintiff demands judgment against Wells Fargo for compensatory and

consequential dainages, attoineys' fees, interest, costs of suit, and for attachinent, turnover and

injunctive relief requiring attachment and turn over, and any other remedy the court finds equitable

and just.

                            DESIGNATION OF TRIAL COUNSEL

        Pursuant to R. 4:25-4, Sean E. Regan, Esq. is hereby designated as trial counsel.


                                                  5
 Case 3:21-cv-13292-FLW-TJB Document 1-1 Filed 07/02/21 Page 12 of 16 PageID: 19




                                DEMAND FOR TRIAL BY JURY

          PLEASE TAKE NOTICE, that Plaintiff demands a trial of the issues by a jury of six.

                           CERTIFICATION PURSUANT TO R. 4:5-1

         The undersigned herby certifies that this niatter is not the subject of any other action

pending in any court or arbitration proceeding. The undersigned hereby certifies that he knows

of no other parties who should be joined in the action at this time.


                                                     GIORDANO, HALLERAN & CIESLA, P.C.
                                                     A Professional Corporation
                                                     Attonieys for Plaintiff, Maier Solar
                                                     Engineering, LLC d/b/a Solar Me USA




                                                     By:                                     —
                                                              "
                                                           SEAN.       AM,
Dated: June 3, 2021




Docs #4947570-v2




                                                   rei
Case 3:21-cv-13292-FLW-TJB Document 1-1 Filed 07/02/21 Page 13 of 16 PageID: 20




        EXIIIBIT A
                   Case 3:21-cv-13292-FLW-TJB Document 1-1 Filed 07/02/21 Page 14 of 16 PageID: 21




                                                       EXHIBIT A
               Checks Payable to Solar Me Cleared into Cooper Account by Wells Fargo Over Fraudulent Inducement

 Client                     Routing Number    Account No.        Amount      Check No.   Date of Check   Bank Drawn On:

 Prachi P. Dharadhikari     031207607                0657        $2,330.00      144      11/12/20        PNC Bank

 Prachi P. Dharadhikari     031207607                0657        $2,840.00     142       8/19/20         PNC Bank

 Prachi Dharadliikari       231372691                6016       $15,800.00      107      8/19/20         Santander Bank

 Martin F. Rusch III        006300047                6005       $10,636.00     6284      7/26/20         Bank of America

 Martin F. Rusch I1I        006300047                6005       $14,000.00     6239      6/4/20          Bank of America

 Terrance W. Leach II       031000503                1355       $39,500.00     253       2/27/20         Wells Fargo Baiik, NA

 Varshal B. Patel           221278213                4756       $16,400.00     946       8/19/20         Merck Employees
                                                                                                         Federal Credit Union

 Total: 7 checks                                                  $101,506




Docs #5124536-v1
 Case 3:21-cv-13292-FLW-TJB Document 1-1 Filed 07/02/21 Page 15 of 16 PageID: 22




                        Civil Case Information Statement

 Case Details: MIDDLESEX I Civil Part Docket# L-003330-21

Case Caption: MAIER SOLAR ENGINEER ING, LLC VS                   Case Type: CONTRACT/COMMERCIAL TRANSACTION
WELLS FARGO & C                                                  Document Type: Complaint with Jury Demand
Case Initiation Date: 06/03/2021                                 Jury Demand: YES - 6 JURORS
Attorney Name: SEAN E REGAN                                      Is this a professional malpractice case? NO
Firm Name: GIORDANO HALLERAN & CIESLA, PC                        Related cases pending: NO
Address: 125 HALF MILE ROAD SUITE 300                            If yes, list docket numbers:
RED BANK NJ 07701                                                Do you anticipate adding any parties (arising out of same
Phone:7327413900                                                 transaction or occurrence)? NO
Name of Party: PLAINTIFF : Maier Solar Engineering, LLC
Name of Defendant's Primary Insurance Company                    Are sexual abuse claims alleged by: Maier Solar Engineering, LLC
                                                                 ? NO
(if known): Unknown



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? NO

If yes, is that relationship:

Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:



Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:



Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

06/03/2021                                                                                              /s/ SEAN E REGAN
Dated                                                                                                               Signed
       Case 3:21-cv-13292-FLW-TJB Document 1-1 Filed 07/02/21 Page 16 of 16 PageID: 23
MIDDLESEX VICINAGE CIVIL DIVISION
P 0 BOX 2633
56°PATERSON STREET
NEW BRUNSWICK    NJ 08903-2633
                                             TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (732) 645-4300
COURT HOURS 8:30 AM - 4:30 PM

                             DATE:   JUNE 03, 2021
                             RE:     MAIER SOLAR ENGINEER ING, LLC     VS WELLS FARGO & C
                             DOCKET: MID L -003330 21

      THE ABOVE CASE HAS BEEN ASSIGNED T0:   TRACK 2.

     DISCOVERY IS   300 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

      THE PRETRIAL JUDGE ASSIGNED IS:   HON ALBERTO RIVAS

       IF YOU HAVE ANY QUESTIONS, CONTACT TEAM     003
AT:   (732) 645-4300 EXT 88371.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: SEAN E. REGAN
                                             GIORDANO HALLERAN & CIESLA, PC
                                             125 HALF MILE ROAD SUITE 300
                                             RED BANK         NJ 07701

ECOURTS
